
	
		I
		112th CONGRESS
		1st Session
		H. R. 2115
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2011
			Ms. Hirono (for
			 herself, Mr. Austria,
			 Ms. Hanabusa,
			 Ms. Chu, Mr. McDermott, Mr.
			 Honda, and Mr.
			 Faleomavaega) introduced the following bill; which was referred to
			 the Committee on the
			 Judiciary
		
		A BILL
		To exempt children of certain Filipino World War II
		  veterans from the numerical limitations on immigrant visas.
	
	
		1.Short titleThis Act may be cited as the
			 Filipino Veterans of World War II
			 Family Reunification Act.
		2.Exemption from
			 immigrant visa limitSection
			 201(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(1)) is
			 amended by adding at the end the following:
			
				(F)Aliens who are eligible for an immigrant
				visa under paragraph (1) or (3) of section 203(a) and who have a parent who was
				naturalized pursuant to section 405 of the Immigration Act of 1990 (8 U.S.C.
				1440
				note).
				.
		
